            Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                   (Kansas City Docket)


 UNITED STATES OF AMERICA

         Plaintiff,

                 v.
                                                                     Case No. 19-20052-JAR/JPO
 FENG TAO,
 a/k/a “Franklin Tao,”

         Defendant.

                                SUPERSEDING INDICTMENT

       The Grand Jury charges:

At all times relevant to this indictment:

                                     Introductory Allegations

                                The Chinese Talent Plan Program

       1.       The People’s Republic of China (PRC) was a country of approximately 1.4 billion

people, making it the most populous country in the world. In recent years, the PRC has invested

heavily in growing its economy, especially industrial sectors it considers important to its autonomy

and national security. In 2010, PRC leaders pledged to double China’s Gross Domestic Product

(GDP) by 2020.        The PRC Government's 13th Five-Year Plan, unveiled in March 2016,

emphasized the need to increase innovation and included annual economic growth targets to

achieve the goal of doubling its economy. By 2019, the PRC had the world’s largest GDP.

       2.       The PRC achieved such rapid growth partially by offering scholarships or funding

to foreign students or visiting professors studying or working at U.S. universities, and partially

through “talent plans” designed to encourage the transfer of original ideas and intellectual property

from U.S. universities to PRC Government institutions in order to enhance the PRC’s scientific
            Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 2 of 16




development, economic prosperity, and national security.           Talent plans offered competitive

salaries, state-of-the-art research facilities, and honorific titles to lure experts into bringing their

knowledge and experience (or that of advisors and colleagues) to the PRC.

       3.       PRC talent plans have existed since the early 1990s.              However, the PRC

government reemphasized them in 2007 as part of a national strategy to enhance its economic

development. In conjunction, the Communist Party of China (“CPC”) added “talent development”

to its Constitution around the same time. The CPC conducts the final review of all talent plan

applicants. In addition, the Chinese government directly administers and funds the talent plans,

using other agencies within the government to ensure implementation of strategic national

objectives.

       4.       The PRC government sponsored dozens of talent plans, including plans tailored for

ethnic Chinese, non-ethnic Chinese, established scientists, young scientists, and entrepreneurs,

among other recruitment targets.       Each talent plan included the same basic requirements:

experience in cutting-edge foreign science or engineering research; a degree from a prestigious

university; and several years of overseas work or research experience at prestigious universities,

research institutes, corporations, or well-known enterprises. As of 2016, the PRC had recruited

more than 56,000 talent program participants.

       5.       In general, the PRC talent plan application process was conducted almost

exclusively via digital communications, and primarily occurred through email. Various websites

provided the necessary information to apply, including digital application forms. Talent plan

applicants completed applications and sent them electronically to individuals identified by the

Chinese government as talent recruiters in the United States and China. Talent recruits and talent

recruiters then refined the draft applications using various forms of digital communication.



                                                       2
            Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 3 of 16




       6.       To entice high-caliber applicants—particularly applicants willing to relocate to the

PRC—the PRC Government generally rewarded recruits with significant financial and social

incentives. Talent recruits typically drew a salary from a Chinese employing unit, such as a

laboratory or research organization, which sponsored or facilitated applications.

       7.       Generally, talent recruits signed contracts covering their participation in talent

plans. These contracts obligated the recruits to work for a specified period of time in the PRC,

and often detailed the specific research the recruit would perform or the business to be developed

through the recruit’s efforts. The contractual obligation closely resembled or replicated the work

the recruit performs or performed for his or her U.S. or non-PRC employer. In many cases, talent

plan contracts required recruits to identify additional overseas talent to join his or her talent plan

research team in the PRC. Further, rather than merely conducting scientific research, talent recruits

were frequently contractually obligated to perform services for the PRC in support of its strategic

national development goals and economic revitalization.

       8.       The Changjiang Professorship was one such talent program sponsored by the PRC

Government and the CPC. The PRC used the Changjiang Professorship to attract talented

academics, in order to bolster the PRC’s scientific and technical knowledge and benefit the PRC.

“Yangtze River” was an alternate name for the Changjiang Scholarship program.

       9.       Fuzhou University (FZU) was a university located in Fuzhou, China. Fuzhou

University was established by the PRC’s Ministry of Education in 1958 to research science and

technology. The PRC Ministry of Education continued to manage FZU at all times relevant to the

conduct described herein.

       10.      Professor 1 was the Chairman of FZU’s Chemistry Department. He was also a

2016 Changjiang Scholarship awardee, Vice Chairman of the PRC State Key Laboratory of Energy



                                                      3
          Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 4 of 16




and Environmental Photocatalysis, and a member of the CPC.

                          TAO’s Employment at the University of Kansas

        11.     The University of Kansas (KU) was a public research university with campuses

located in Lawrence, Kansas; Kansas City, Kansas; and Overland Park, Kansas. It was a Kansas

Board of Regents institution.       During each one-year period described below, KU was an

organization, government, and agency receiving benefits in excess of $10,000 under a Federal

program involving a grant, contract, subsidy, loan, guarantee, insurance, and other form of Federal

assistance.

        12.     The Center for Environmentally Beneficial Catalysis (CEBC), located at the Life

Science Research Lab (LSRL) Building B, 1501 Wakarusa Drive, Lawrence, Kansas was a

component of KU. CEBC’s research focused on sustainable technology to conserve natural

resources and energy. The CEBC performed proprietary research as well as United States

Government (USG)-funded research, including research under grants from the United States

Department of Energy (DOE) and the National Science Foundation (NSF).

        13.     Defendant Feng TAO (a/k/a “Franklin Tao”) was an associate professor and

researcher at KU, who worked in the CEBC. KU hired him in or around August 2014. In or

around May 2019, in his capacity as a member of the KU/CEBC faculty and staff, TAO conducted

research under contracts with agencies of the U.S. Government. During the period at issue, at least

some of TAO’s research was funded by DOE.

        14.     The Kansas Board of Regents (KBOR) had a policy requiring faculty and staff of

Regents’ institutions to notify it of conflicts of interest. The policy regarded any employment

outside the University that did or could impact a faculty or staff member’s commitment of time or

effort to his or her university duties as a conflict of interest.



                                                        4
         Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 5 of 16




       15.     As a part of its reporting requirements, KU required its faculty and staff members

to submit a KU Institutional Responsibilities form upon entry on duty and at least annually

thereafter. The acknowledgement required faculty and staff members to disclose conflicts of

interest with respect to their time commitments and significant financial interests. Submission of

the online form required faculty and staff members to certify that they “declare that this report of

significant financial interests and time commitments has been examined by me and to the best of

my knowledge and belief is a true, correct, and complete statement.” As a member of the KU

faculty, TAO was required to file these reports, and did file such reports as described further herein.

At all times, TAO owed a fiduciary duty and a duty of candor and honesty to KU.

       16.     KU and KBOR employed an outside firm to maintain and administer the online

system by which faculty and staff submitted their KU Institutional Responsibilities forms. The

servers the outside firm used to receive and store the data from the KU Institutional

Responsibilities forms were located in Illinois. Thus, each time a member of the KU faculty or

staff submitted a KU Institutional Responsibilities form, the data was transmitted from his/her

physical location to a server in Illinois, in interstate commerce.

                                    The Scheme to Defraud KU

       17.     On or about January 5, 2018, TAO was informed of his selection for the Changjiang

Scholarship.

       18.     On or about January 9, 2018, TAO submitted to the University of Kansas false

statements in the District of Kansas and elsewhere for the purpose of executing the scheme

described above, and attempting to do so, caused to be transmitted signals and sounds by means

of wire communication in interstate commerce. Specifically, TAO submitted a KU Institutional

Responsibilities form online. The form required him to disclose “significant financial interests”

including “salary and any payment for services not otherwise identified as salary such as
                                                      5
         Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 6 of 16




consulting fees, honoraria, paid authorship, etc., or other payment for services.” “Significant

financial interests” also included “sponsored travel,” any equity interest in a business association,

and any monetized intellectual property to include patents, copyrights, and trade secrets. TAO did

not disclose any financial award accompanying his selection for the Changjiang Scholarship or

salary for his appointment to FZU. The form also required TAO to disclose “time commitments

in external professional activities.” TAO did not disclose his full time appointment at FZU. TAO

also certified to the following statement: “I Feng Tao, declare that this report of significant

financial interests and time commitments has been examined by me and to the best of my

knowledge and belief is a true, correct, and complete statement.” TAO also certified that he had

read and complied with “Kansas Board of Regents and University of Kansas policies on

commitment of time, conflict of interest, consulting and other employment.” TAO agreed to obtain

permission prior to consulting and engaging in outside employment. TAO also certified his

understanding that he had a continuing obligation to “report any changes to this statement as soon

as they become aware to me and no later than 30 days after acquiring a new significant financial

interest (e.g. through marriage, inheritance or purchase).”

       19.     Beginning in 2015, TAO engaged in a scheme to defraud KU by misrepresenting

and concealing his affiliation with FZU.

       20.     The purposes of TAO’s scheme were: (1) for TAO to provide the FZU with

technical training, scientific expertise, and research capacity; (2) for TAO to obtain funds to which

he was not legitimately entitled, specifically funds derived from his fraudulently maintained

second full-time job; and (3) to conceal his relationship and agreement with the FZU so that he

could maintain his position, access to facilities, and access to the benefits of scientific research at

KU.



                                                      6
         Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 7 of 16




       21.     On or about September 7, 2016, to on or about July 2, 2017, TAO exchanged a

series of emails with three individuals. The subject line of the emails was initially, “Changjiang

Professor Selection Results” but later changed to “Meeting.” In an email TAO sent on or about

May 23, 2017, TAO stated that he “arranged a trip to visit [his] family and attend a conference in

China in the middle of June.” TAO also discussed possible collaboration opportunities. TAO

closed the email by stating, “I also open to discuss some opportunity in apply for some positions.

But please keep my intention confidential as I have full time appointment at University of Kansas.”

       22.     On or about June 9, 2017, TAO departed the United States for the PRC. While he

was in the PRC, TAO visited Professor 1. On June 19, 2017, Professor 1 emailed TAO and

instructed him to travel to Beijing to meet the FZU representative in charge of the Changjiang

Scholarship applications. Professor 1 encouraged TAO to apply for a Changjiang Scholarship and

join the faculty at FZU. Attached to the email was Professor 1’s Changjiang Scholarship

application documents. Professor 1 instructed TAO to prepare TAO’s own application. TAO

returned to the United States on or about July 1, 2017.

       23.     On or about November 18, 2017, TAO departed the United States for the PRC.

While in the PRC, TAO prepared for his defense in his application for the Changjiang Scholarship.

TAO returned to the United States on or about November 24, 2017.

       24.     In or around November 17, 2017, an unknown party emailed TAO, on Professor

1’s behalf, and provided advice for TAO’s Changjiang Scholarship application defense. On or

about November 20, 2017, an unknown party emailed TAO a PowerPoint file titled “Tao-

Changjian-PPT-new-[Professor 1’s name]-1.ppt” via an email originating from Fuzhou, China.

The first slide of the PowerPoint shows TAO as the presenter, Fuzhou University as the applicant

employer, and a month and year of December 2017.



                                                    7
         Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 8 of 16




       25.     On or about December 6, 2017, TAO departed the United States for the PRC. At

or around this time, he defended his Changjiang Scholarship application. He returned to the United

States on or about December 13, 2017.

       26.     On or about February 1, 2018, TAO departed the United States for the PRC. He

returned to the United States on or about February 20, 2018.

       27.     Around March 5-May 15, 2018, TAO applied for, and was accepted for,

employment at Nagoya University in Japan during the period of June 5-July 24, 2018.

       28.     On or about May 5, 2018, TAO departed the United States for the PRC. At or

around this time, TAO was formally inducted into the Changjiang Scholarship program and

entered into a five-year agreement outlined in a document titled, “Changjiang Scholar

Distinguished Professor Employment Contract” (hereinafter “Changjiang Contract”).             The

Changjiang Contract required TAO to be a “full time” employee at FZU. The Changjiang Contract

also required TAO to recruit two to three doctoral students and three to four master’s students per

year, lead in situ catalysis research and innovation teams in applying for innovative research

groups and seeking approval by the NSFC [National Natural Science Foundation of China], and

develop internationally cooperative research programs and academic programs with international

peers. TAO returned to the United States on or about May 8, 2018.

       29.     On or about May 26, 2018, TAO departed the United States for the PRC. While in

the PRC, TAO performed the duties of a FZU faculty member and executed his duties under the

Changjiang Contract. At or around this time, TAO also performed some duties at Nagoya

University in Japan. He returned to the United States on or about August 1, 2018.

       30.     Around June 1, 2018, to June 26, 2018, three post-doctoral researchers (Researchers

1 – 3) expressed interest in TAO’s research group at FZU. TAO referred the three researchers to



                                                    8
         Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 9 of 16




Researcher 4 with whom Tao explained he had a collaborative project. Researcher 4 was not an

employee of FZU, but rather collaborated with TAO to recruit an employee to FZU. The purpose

of the referral emails was for TAO to recruit additional researchers to work with him at FZU.

       31.     On or about July 3, 2018, TAO exchanged several emails with a researcher at a

Chinese institution. In one of the emails, TAO wrote, “I need you to provide a contact list of

people (name, email, current institution) in STM who plan to go back to China to work in a group

of a Changjiang scholar.”

       32.     Around June 13, 2018-July 12, 2018, TAO and Researcher 4 exchanged emails

with Researcher 1. The purpose of the emails was for TAO to recruit Researcher 1 to work with

him at FZU.

       33.     Around July 3, 2018, to July 5, 2018, TAO exchanged emails with Researcher 4.

Researcher 4 requested TAO check her application to FZU. Additionally, Researcher 4 requested

TAO’s assistance titling research projects on an attached post-doctoral application form. Fuzhou

University was listed as the sponsoring “institution” and TAO and Researcher 4 were listed as

“supervisors” for the research plans disclosed on the form. TAO responded on or about the same

day with suggested titles.

       34.     On or about August 15, 2018, TAO left the United States for the PRC. He returned

to the United States on or about August 18, 2018.

       35.     On or about September 25, 2018, TAO submitted to the University of Kansas false

statements in the District Kansas and elsewhere for the purpose of executing the scheme described

above, and attempting to do so, caused to be transmitted signals and sounds by means of wire

communication in interstate commerce.        Specifically, TAO submitted a KU Institutional

Responsibilities form online. The form required him to disclose “significant financial interests”



                                                    9
        Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 10 of 16




including “salary and any payment for services not otherwise identified as salary such as

consulting fees, honoraria, paid authorship, etc., or other payment for services.” “Significant

financial interests” also included “sponsored travel,” any equity interest in a business association,

and any monetized intellectual property to include patents, copyrights, and trade secrets. TAO did

not disclose any award accompanying his selection for the Changjiang Scholarship, salary or other

remuneration provided by FZU, salary or other remuneration provided by Nagoya University, or

travel sponsored by Nagoya University.         The form also required TAO to disclose “time

commitments in external professional activities.” TAO did not disclose his full-time appointment

at FZU or his obligations to Nagoya University. He also certified to the following statement: “I

Feng Tao, declare that this report of significant financial interests and time commitments has been

examined by me and to the best of my knowledge and belief is a true, correct, and complete

statement.” He also certified that he had read and complied with “Kansas Board of Regents and

University of Kansas policies on commitment of time, conflict of interest, consulting and other

employment.” He agreed to obtain permission prior to consulting and engaging in outside

employment. Finally, he certified his understanding that he had a continuing obligation to “report

any changes to this statement as soon as they become aware to me and no later than 30 days after

acquiring a new significant financial interest (e.g. through marriage, inheritance or purchase).”

       36.     On or about October 25, 2018, TAO left the United States for the PRC. He returned

to the United States on October 29, 2018.

       37.     On or about December 11, 2018, TAO departed the United States for the PRC.

While in the PRC, he performed the duties of a FZU faculty member and executed his duties under

the Changjiang Contract. TAO retuned to the United States on or about March 28, 2019.




                                                     10
        Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 11 of 16




       38.     Around December 13-17, 2018, TAO exchanged a series of emails with Researcher

5, in an effort to recruit Researcher 5 to work with TAO at FZU.

       39.     On or about January 28, 2019, TAO successfully recruited Researcher 6 to work as

a postdoctoral researcher at FZU.

       40.     On or about April 12, 2019, TAO departed the United States for the PRC. He

returned to the United States on or about April 27, 2019.

       41.     On or about May 11, 2019, TAO departed the United States for the PRC. He

returned to the United States on or about June 1, 2019.

       42.     On or about June 7, 2019, TAO departed the United States for the PRC. He returned

to the United States on or about June 23, 2019.

       43.     On or about July 7, 2019, TAO departed the United States for the PRC. He returned

to the United States on or about July 23, 2019.

       44.     On August 4, 2019, TAO departed the United States for the PRC. He returned to

the United States on or about August 20, 2019.

       45.     TAO was arrested on August 21, 2019. Prior to his arrest, TAO was prominently

listed as a member of the FZU faculty on its website. Shortly after his arrest, an individual

unknown to the grand jury deleted all mention of TAO from the FZU website.

       46.     During the period relevant to this Indictment, TAO sponsored at least four

researchers and students visiting KU from the PRC. At least one of TAO’s researchers at KU

joined TAO’s research team at FZU.

       47.     At no time did TAO request permission from KU to engage in outside employment

at FZU or Nagoya University.




                                                   11
        Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 12 of 16




       48.     At no time did TAO disclose to KU the income that came with his selection for the

Changjiang Scholarship or his employment at FZU. Tao knew and understood that the Changjiang

employment contract was a reportable conflict of interest per KBOR and KU policies.

Nevertheless, TAO also knew that reporting his affiliations to KU he would result in the loss of

his position at FZU, KU, or both. Therefore, TAO intentionally declined to disclose his FZU

appointment or his selection for the Changjiang Scholarship to KU.

                                  COUNTS ONE AND TWO
                                      (Wire Fraud)

       49.     Paragraphs 1-48 are incorporated herein.

       50.     From in or about 2015 through in or about 2019, in the District of Kansas and

elsewhere, the defendant, FENG TAO, did knowingly, and with intent to defraud, devise and

intend to devise, a scheme and artifice to defraud and to obtain money and property by means of

materially false and fraudulent pretenses, representations, and promises, and by omissions and

concealment of material facts with a duty to disclose.

       51.     On or about the dates set forth below, in the District of Kansas and elsewhere, the

defendant did, for the purpose of executing such scheme and artifice and attempting to do so,

transmit, and cause to be transmitted, by means of wire communication in interstate and foreign

commerce, certain writings, signs, signals, pictures, and sounds, to wit, the wire communications

described below:

 COUNT        DATE               DESCRIPTION OF WIRE
 ONE          January 9, 2018    Electronic submission of conflicts form from outside the
                                 State of Illinois to a server located in Illinois
 TWO          September 25, 2018 Electronic submission of conflicts form from outside the
                                 State of Illinois to a server located in Illinois


Each count a separate offense, in violation of Title 18, United States Code, Sections 1343, 1349



                                                    12
          Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 13 of 16




and 2.

                                          COUNT THREE
                                          (Program Fraud)

         52.    Paragraphs 1 through 51 are incorporated herein by reference.

         53.    On or about January 9, 2018, TAO submitted a KU Institutional Responsibilities

form online. In so doing, he made material misstatements about his conflicts of interest with

respect to his time and significant financial interests. TAO also failed to disclose such information

while under a duty to do so.

         54.    On or about September 25, 2018, TAO submitted a KU Institutional

Responsibilities form online. In so doing, he made material misstatements about his conflicts of

interest with respect to his time and significant financial interests. TAO also failed to disclose

such information while under a duty to do so.

         55.    From on or about January 5, 2018 to August 21, 2019, TAO submitted multiple

effort reports to KU in order to obtain funds derived from numerous federal grants to which he

was not entitled by virtue of his material misrepresentations and omissions on or about January 9,

2018 and September 25, 2018, and by virtue of his failure to perform on his continuing duty to

disclose conflicts of interest with respect to his time and significant financial interests.

         56.    In so doing, from on or about January 5, 2018 to August 21, 2019, in the District of

Kansas and elsewhere, the defendant, TAO, being an agent of the University of Kansas (a State

agency), said agency receiving in the one year period beginning May 1, 2018, benefits in excess

of $10,000 under Federal grants sponsored by the National Science Foundation, U.S. Department

of Energy, and other federal departments and agencies, embezzled, stole, and obtained by fraud,

property worth at least $5,000 that was under the care, custody and control of such agency.

         In violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2.


                                                      13
           Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 14 of 16




                                    FORFEITURE NOTICE

       57.     The allegations contained in paragraphs 1- 56 of this Superseding Indictment are

hereby re-alleged and incorporated by reference for the purpose of alleging forfeitures pursuant to

Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section

2461(c).

       58.     Upon conviction of the offenses identified in Counts 1 through 3, the defendant,

                                             FENG TAO,
                                        A/K/A FRANKLIN TAO,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C)

and Title 28, United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the offenses, including, but not limited to, the

following:

       Forfeiture money judgments in amounts equal to the amount of proceeds that the
       defendant obtained from each of the Counts in the Superseding Indictment.

       59.     If any of the property described above, as a result of any act or omission of the

defendant:

       A.      cannot be located upon the exercise of due diligence;

       B.      has been transferred or sold to, or deposited with, a third party;

       C.      has been placed beyond the jurisdiction of the court;

       D.      has been substantially diminished in value; or

       E.      has been commingled with other property which cannot be divided
               without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p) and Title 28, United States Code, Section 2461(c).




                                                     14
        Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 15 of 16




       All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

States Code, Section 2461(c).

                                                      A TRUE BILL.


Dated: January 15, 2020                               s/Foreperson
                                                      FOREPERSON


s/ Anthony W. Mattivi, #17082 for
STEPHEN R. MCALLISTER
United States Attorney
District of Kansas
500 State Ave., Suite 360
Kansas City, KS 66101
(913) 551-6730
(913) 551-6541 (fax)
stephen.mcallister@usdoj.gov
Ks. S. Ct. No. 15845

(It is requested that trial of the above captioned case be held in Kansas City, Kansas.)




                                                    15
         Case 2:19-cr-20052-JAR Document 50 Filed 01/15/20 Page 16 of 16




PENALTIES:

Cts. 1 & 2:   18 U.S.C. § 1343

         #    NMT 20 Years Imprisonment,
         #    NMT $250,000 Fine,
         #    NMT 3 Years Supervised Release
         #    $100 Special Assessment, and
         #    Forfeiture

Ct. 3:        18 U.S.C. § 666

         #    NMT 10 Years Imprisonment,
         #    NMT $250,000 Fine,
         #    NMT 3 Years Supervised Release
         #    $100 Special Assessment, and
         #    Forfeiture




                                               16
